IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-20968
                          Conference Calendar



LOUIS HARVEY,

                                           Plaintiff-Appellant,

versus

KATHY MAXEY; VELMA MONCADA; JOHN JETER,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-4196
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Louis Harvey, Texas prisoner # 653560, appeals from the

district court's dismissal of his 42 U.S.C. § 1983 complaint as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B).    We review the

dismissal of a prisoner's complaint as frivolous for abuse of

discretion.     See Berry v. Brady, 192 F.3d 504, 507 (5th Cir.

1999).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-20968
                                -2-

     Harvey argues that during a hearing conducted pursuant to

Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), the district

court denied him the appointment of counsel and entertained

unsworn testimony from defense witnesses.   We decline to review

Harvey's appointment of counsel claim due to inadequate briefing.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     When conducting a Spears hearing, a district court must

ensure that all evidence is authentic and reliable, and witnesses

should be sworn.   See Wilson v. Barrientos, 926 F.2d 480, 483

(5th Cir. 1991).   The record before us is unclear as to whether

the defense witnesses gave unsworn testimony or, as defendants

claim, were sworn in at the beginning of the day's proceedings.

Nevertheless, we conclude that Harvey's medical records support

the district court's finding that the defendants were not

deliberately indifferent and that any error was harmless.     See

Norton v. Dimazana, 122 F.3d 286, 292-93 (5th Cir. 1997);

Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995); Farmer

v. Brennan, 511 U.S. 825, 837 (1994).

     Harvey argues in his reply brief that the district court

failed to give him an opportunity to cross-examine the witnesses

at the Spears hearing.   Because we do not consider claims raised

for the first time in a reply brief, we do not address this

issue.   See United States v. Prince, 868 F.2d 1379, 1386 (5th

Cir. 1989).

     AFFIRMED.   ALL OUTSTANDING MOTIONS ARE DENIED.